Citation Nr: 1242819	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO. 12-01 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a disability evaluation in excess of 40 percent for varicose veins of the left leg. 

2. Entitlement to a disability evaluation in excess of 10 percent for varicose veins of the right leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1944 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, and a December 2011 rating decision of the VA RO in Reno, Nevada. The February 2011 rating decision continued 10 percent evaluations for varicose veins in each leg. The Veteran's claims file was subsequently transferred to the VA RO in Reno, Nevada. The December 2011 rating decision increased his disability evaluation for varicose veins of the left leg to 40 percent, effective on the date of his claim. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's varicose veins of the left leg cause persistent edema that is completely relived by elevation of the affected extremity, incipient stasis pigmentation, aching, and fatigue in the affected extremity. 

2. The Veteran's varicose veins of the right leg cause intermittent edema, incipient stasis pigmentation, aching, and fatigue in the affected extremity. 


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 40 percent for varicose veins in the left leg have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7120 (2012).

2. The criteria for a disability evaluation in excess of 10 percent for varicose veins in the right leg have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7120 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in August 2010. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. The letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of a VA examination in September 2011. The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims folder. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012). 

Increased Evaluation Claims

The Veteran contends that his varicose veins have has increased in severity such that the current evaluations are no longer sufficient. Because he does not have persistent ulceration in his left leg and does not have persistent edema in the right leg, his claims will be denied. 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran submitted his claim for increased evaluations for varicose veins in August 2010. "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

The Veteran's varicose veins of the left leg are currently evaluated as 40 percent disabling under Diagnostic Code 7120, varicose veins. 38 C.F.R. § 4.104. His varicose veins of the right leg are currently assigned a 10 percent rating under Diagnostic Code 7120. 

Under Diagnostic Code 7120, a 10 percent evaluation is warranted when there is intermittent edema of the extremity or aching and fatigue in the leg after prolonged standings or walking, with symptoms relieved by elevation of the extremity or compression stockings. 38 C.F.R. § 4.104. A 20 percent evaluation is warranted when there is persistent edema that is incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema. Id. A 40 percent evaluation is warranted when there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. Id. A 60 percent evaluation is warranted when there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration. Id. 

The Veteran underwent a VA examination in September 2011. He reported a history of a left vein leg stripping in 1952. He stated that he had worn compression stockings for 50 years. He reported aching and fatigue in his legs after prolonged standing or walking. His symptoms were relieved by elevating his legs and wearing compression stockings. Upon examination, the Veteran had incipient stasis pigmentation or eczema in both legs. He had intermittent edema in his right leg. He had persistent edema in his left leg that was completely relieved by elevation. He had no scars. The Veteran reported occasionally using a walker. He regularly used a motor scooter instead of walking for long periods of time. He used assistive devices because of his varicose veins. The examiner concluded that the Veteran did not have functional impairment such that no effective function remained other than that which would be equally well served by an amputation and use of a prosthesis. 

The examiner noted that the Veteran did not have peripheral vascular disease, an aneurysm of any large artery, arteriosclerosis obliterans, or thromboangiitis obliterans. An ankle brachial index test must be preformed to diagnose these conditions, and such a test was not performed at the examination. In January 2012, the Veteran's representative noted this finding. The lack of an ankle brachial index test does not render the examination inadequate. The Veteran seeks increased evaluations for varicose veins, not any of the conditions that the examiner concluded the Veteran did not have. 

The examiner found that the Veteran's varicose veins impacted his ability to work because he "would not be able to work in any occupation requiring prolonged standing and/or walking due to his bilateral varicose veins."  

VA treatment records from May 2011 note varicose veins in both legs, and that the Veteran requested a pair of compression stockings. 

Private medical records from Strong Memorial Hospital show that in April 2010, he did not have edema in his lower extremities. In June 2010, the Veteran had left leg edema that was most severe around his ankle. Also in June 2010, it was noted that he had +2 edema in his left foot. 

In an October 2010 statement, the Veteran reported that in 2002 he could slowly walk several blocks without stopping. By 2005, he stated that he could only walk for two minutes without stopping. By 2009 and 2010, he could walk for less than one block. The Veteran attributed this to his bilateral varicose veins. In January 2012, the Veteran's representative noted that he had limited mobility and used a power chair. He was monitored by his daughter and son-in-law. 

With regard to the Veteran's left leg, the criteria for a 60 percent evaluation are conjunctive, not disjunctive; thus all criteria must be met. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). Although the VA examiner found that he had persistent edema and incipient stasis pigmentation or eczema in his left leg, there is no evidence that he had ulceration of any type. The other evidence of record does not show that he has ever had ulceration of the left leg. Therefore, the criteria for a 60 percent evaluation are not met. 38 C.F.R. § 4.104. The criteria for a 40 percent specifically contemplate his disability picture because they provide a rating for persistent edema and stasis pigmentation or eczema, "with or without" intermittent ulceration. Id. Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's varicose veins of the left leg does not more closely approximate a 60 percent rating under Diagnostic Code 7120. 38 C.F.R. § 4.7. Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3. 

With regard to the Veteran's right leg, the VA examiner specifically found that his edema was intermittent. He did not find that the Veteran had persistent edema in his right leg. Further, he did not find that his right leg edema was incompletely relived by elevation. Although other evidence of record noted lower extremity edema in June 2010, it does not show that it was persistent and not completely relieved by elevating the affected limb. Therefore, the criteria for a 20 percent evaluation under Diagnostic Code 7120 are not met because they require that the edema be persistent. 38 C.F.R. § 4.101. Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's varicose veins of the right leg does not more closely approximate a 20 percent rating under Diagnostic Code 7120. 38 C.F.R. § 4.7. Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his varicose veins. The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal is more severe than the assigned disability rating reflects. Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The preponderance of the evidence is against the claims, so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. There is no evidentiary basis upon which to assign an increased rating for either leg, therefore there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's varicose veins are specifically contemplated by the schedular criteria set forth in Diagnostic Code 7120, which account for aching and fatigue, use of compression stockings, intermittent and persistent edema, and stasis pigmentation or eczema. No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

Total Rating Based Upon Individual Unemployability (TDIU)

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the evidence does not show that the Veteran's varicose veins alone have caused unemployability.  As noted above, the VA examiner found that the Veteran "would not be able to work in any occupation requiring prolonged standing and/or walking due to his bilateral varicose veins."  The examiner did not find that the varicose veins precluded all employment, such as sedentary employment. Instead, he stated that the Veteran's disability prevented employment involving physical activities. Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

A disability evaluation in excess of 40 percent for varicose veins of the left leg is denied. 

A disability evaluation in excess of 10 percent for varicose veins of the right leg is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


